           Case 1:19-cr-00044-DAD-BAM Document 34 Filed 06/01/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00044-DAD-BAM
12                                Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                        REGARDING EXCLUDABLE TIME PERIODS
13                         v.                           UNDER SPEEDY TRIAL ACT; AND ORDER
14   VICTOR MANUEL VILLANUEVA,                          DATE: June 8, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on June 8, 2020. On May 14, 2020, this Court issued

18 General Order 618, closes the Courthouse until further notice. This General Order was entered to

19 address public health concerns related to COVID-19.

20                                              STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for status on June 8, 2020.

24          2.     By this stipulation, defendant now moves to continue the status conference until

25 September 14, 2020, and to exclude time between June 8, 2020, and September 14, 2020, under Local

26 Code T4.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      On May 29, 2020 this Court signed an order authorizing the substitution of


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00044-DAD-BAM Document 34 Filed 06/01/20 Page 2 of 3


 1        attorney for Defendant (ECF #32).

 2               b)      The government has represented that the discovery associated with this case

 3        includes numerous investigative reports, videos, and pictures. All of this discovery has been

 4        either produced directly to counsel and/or made available for inspection and copying. Defense

 5        counsel plans to retrieve discovery from prior counsel next week.

 6               c)      Counsel for defendant desires additional time to consult with his client, review the

 7        charges, conduct investigation and research, review discovery and discuss potential resolution of

 8        the case.

 9               d)      Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him/her the reasonable time necessary for effective preparation, taking

11        into account the exercise of due diligence.

12               e)      The government does not object to the continuance.

13               f)      Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of June 8, 2020 to September 14,

18        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20        of the Court’s finding that the ends of justice served by taking such action outweigh the best

21        interest of the public and the defendant in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00044-DAD-BAM Document 34 Filed 06/01/20 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: May 29, 2020                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ JEFFREY A. SPIVAK
 9                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
10

11
      Dated: May 29, 2020                                    /s/ Adrian Yeung
12                                                           Adrian Yeung
13                                                           Counsel for Defendant
                                                             VICTOR MANUEL VILLANUEVA
14                                                           (As approved by email 5/29/2020)

15

16
                                                     ORDER
17
            IT IS SO ORDERED that the Status Conference is continued from June 8, 2020, to September
18
     14, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
19
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
20
     IT IS SO ORDERED.
21

22      Dated:    June 1, 2020                                /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
